STANDARD_Trinseo_gray text_gold icon [tse-20200410xex10d1g001.jpg]

Trinseo Europe GmbH

  Zugerstrasse 231  

8810 Horgen, Switzerland

 

Personal and Confidential

 

Delivered Via Email

 

 

Timothy Stedman

 

Horgen, 10 April 2020

 

 

Separation Agreement

 

Dear Tim,

 

We would like to summarize the mutually agreed to details concerning your
resignation and separation from Trinseo Europe GmbH on 31 October 2020, unless
otherwise adjusted as described below.

 

Termination Date, Release from Obligation to Work and Permission to Take New
Employment

We confirm that your employment with Trinseo Europe GmbH will terminate on 31
October 2020 (“End Employment Date”). Except as provide for herein, all your
duties and rights according to your employment contract shall remain in force
until this date. However, if you find a new employment position prior to 31
October 2020 you can, by giving us at least one week advance written notice,
terminate your employment with the Company with effect as of this earlier new
employment start date ("New Employment Start Date"). The amount of the Severance
described below will not be impacted by your new employment.

 

Until your End Employment Date, you will serve as Special Advisor to the CEO and
Executive Leadership Team.  All remaining and unused paid vacation that
currently have accrued or may accrue in the future shall be taken before your
End Employment Date.

 

The Company may require that you transition to a home office arrangement at any
time after 3 July 2020 and give up your Horgen office.  The Company will provide
you with at least 1 week notice of any such office transition.

 

Expenses

All outstanding claims for expenses reasonably and properly incurred in the
performance of your duties will be submitted and propertly reimbursed by the
Company in ordinary course by 31 December 2020 assuming you will hand over any
related receipts by 15 November 2020 the latest.

 

Severance

Provided you provide the Company no later than on 6 November 2020 and no earlier
than the End Employment Date with the attached general release that you have
duly signed; you will be paid CHF 1,262,250 gross that is equal to one and
one-half (1.5) multiplied by the sum of your current annual Base Salary and
Target Bonus for the year of termination, paid in equal monthly installments for
a period of eighteen (18) months following 31 October 2020. Should your
employment for whatever reason be extended beyond the End Employment Date, this
amount shall be reduced in kind by (i) one monthly installment, (ii) the
employer's social security contributions and (iii) any additional costs that
Trinseo might incur due to any such extension.







STANDARD_Trinseo_gray text_gold icon [tse-20200410xex10d1g001.jpg]

Trinseo Europe GmbH

  Zugerstrasse 231  

8810 Horgen, Switzerland

 

 

Performance Award (PA) & Merit Increase

You will be paid a pro-rata portion of your Target Bonus (i.e. Performance
Award) for 2020 based on the End Employment Date (regardless of any New
Employment Date) in accordance with the ordinary bonus payment cycle of the
Company in March 2021.

 

Long Term Incentive (LTI) Awards

Any outstanding unvested LTI awards shall continue to vest under the 2014
Omnibus Incentive Plan through the End Employment Date.  Any outstanding
unvested LTI awards that remain unvested as of the end date of employment will
be handled under the 2014 Omnibus Incentive Plan and shall be forfeited. For the
avoidance of doubt and without limiting the generality of the foregoing, all
equity retention awards granted by Trinseo S.A. on September 14, 2018 are also
forfeited as defined in the agreement that you have with Trinseo S.A. concerning
that equity retention award. Any vested Stock Options from any LTI awards
continue to be exercisable in accordance with the rules of the 2014 Omnibus
Incentive Plan.

 

Outplacement Support

Upon request, the Company will grant you outplacement support which will be
provided through a defined consultant selected by the Company. There will be no
payment in lieu.

 

Reference Letter

At your request, Trinseo Europe GmbH will provide you with an interim reference
letter within 20 days from your return of this agreement (including all required
other documents) duly signed and with a final reference letter within 10 days
from the End Employment Date.

 

Obligatory Accident Insurance

On the 31th day after the day on which your entitlement to at least half of the
salary ceases, the obligatory insurance for accidents during work time as well
as accidents during leisure time expires. Unless you are insured against
accidents with a new contract of employment within this 31 day period of time,
you will be required to insure accident coverage from your personal sickness
insurance fund. Another option would be to sign up for a voluntary accident
insurance (Abredeversicherung) through our insurance SUVA. The necessary
document can be downloaded from the homepage of SUVA.

 

Handover and Return of Employer’s Belongings

You agree to return to us all business documents and other objects belonging or
relating to Trinseo such as laptop (including the password), mobile phone
including SIM card and any other objects which are in your possession without
keeping copies (including but not limited to keys, badges, written or electronic
or other documents, records, computers, discs and tapes, codes and data, mobile
telephones, credit cards etc.) by the End Employment Date at the latest.

 

By this agreement, you acknowledge having resigned from all positions that you
may hold with Trinseo S.A., including its subsidiaries; including as an Officer
and executive leadership team member of Trinseo S.A. and a director of Trinseo
Europe GmbH.  At Trinseo S.A.’s or its subsidiaries’ request, this shall also
include any positions at Americas Styrenics LLC.  Furthermore, you agree to sign
and return to us resignation letters for all positions as may be reasonably
requested.

 







STANDARD_Trinseo_gray text_gold icon [tse-20200410xex10d1g001.jpg]

Trinseo Europe GmbH

  Zugerstrasse 231  

8810 Horgen, Switzerland

 

Without limiting the generality of the foreging, you agree to sign the
resignation letter (separately provided to you) concerning your position as
managing officer of Trinseo Europe GmbH and return it duly signed along with
this agreement.

 

No Disparagement, NonCompetition & Confidentialty 

The Company and you both undertake to use their reasonable endeavors to refrain
from making any disparaging comments about each other in public communications
(including, but not limited to, on websites and social media) or in private. As
provided for under Swiss law, you are released from your noncompetition
obligations once your employment term ends.  However, you acknowledge your
ongoing duty of confidentiality to the Company remains after the End Employment
Date.

 

Others & SEC 8K Filing

You agree to sign a secrecy agreement and return it to the Human Resources
department on the End Employment Date.

 

Being on the New York Stock Exchange, Trinseo S.A. is subject to the United
States Securities And Exchange Commission (“SEC”) laws and regulations.  Due to
your status as a Named Executive Officer and your separation from the Company,
this event and agreement are publically reportable on SEC Form 8-K.  Your
separation will be reported on SEC Form 8-K no later than April 15, 2020.

Tim, We believe above covers all of the discussed points and we wish you well in
your future endeavors. 

 









STANDARD_Trinseo_gray text_gold icon [tse-20200410xex10d1g001.jpg]

Trinseo Europe GmbH

  Zugerstrasse 231  

8810 Horgen, Switzerland

 

Should you agree with the contents of this agreement, please countersign this
letter agreement in duplicate and return a signed original to us latest by the
end of our business day 14 April 2020, otherwise this letter is deemed
withdrawn, however, your End Employment Date shall remain as defined above.

 

 

 

Best regards,

Trinseo Europe GmbH

 

/s/ Alice Heezen

 

Alice Heezen

SVP Human Resources

 

 

I have read this letter, understand it and agree to the terms and conditions set
forth above:

 

Horgen, Switzerland

 

 

Date: 13/4/2020

Signature:

/s/ Timothy Stedman

 

 

Timothy Stedman

 









STANDARD_Trinseo_gray text_gold icon [tse-20200410xex10d1g001.jpg]

Trinseo Europe GmbH

  Zugerstrasse 231  

8810 Horgen, Switzerland

 

GENERAL RELEASE

 

I, Timothy Stedman, in consideration of and subject to the performance by
Trinseo Europe GmbH (together with its affiliates, the “Company”), of its
obligations under the Resignation & Separation Agreement, dated as of the date
written below (the “Agreement”), do hereby release and forever discharge as of
the date hereof the Company and its respective Affiliates and all present,
former and future directors, officers, employees, successors and assigns of the
Company and its Affiliates and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below. The Released Parties are
intended third-party beneficiaries of this General Release, and this General
Release may be enforced by each of them in accordance with the terms hereof in
respect of the rights granted to such Released Parties hereunder. Terms used
herein but not otherwise defined shall have the meanings given to them in the
Agreement.

I understand that the severance, outplacement and other benefits paid or granted
to me, and any other accomodations received, under the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled. I understand and agree that I will
not receive certain of the payments and benefits specified in the Agreement
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter. Such payments and benefits will not
be considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

Except for the payments provided for in the Agreement, I knowingly and
voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter‑claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date this General Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation or termination from, the
Company (all of the foregoing collectively referred to herein as the “Claims”).

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by the Agreement.

I agree that this General Release does not waive or release any rights or claims
that I may have which arise after the date I execute this General Release. I
acknowledge and agree that my separation from employment with the Company in
compliance with the terms of the Agreement shall not serve as the basis for any
claim or action.

I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving any right to the
benefits or claims provided for in the Agreement.







STANDARD_Trinseo_gray text_gold icon [tse-20200410xex10d1g001.jpg]

Trinseo Europe GmbH

  Zugerstrasse 231  

8810 Horgen, Switzerland

 

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending Claim as of the execution of this General Release.

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

I agree that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees.

I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.
The Company agrees to disclose any such information only to any tax, legal or
other counsel of the Company or as otherwise required by law.

Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self‑regulatory organization or any governmental entity.

I hereby acknowledge that Sections 9, 11 through 15, 21 through 23 and 25 of the
emplyoment agreement between Trinseo Europe GmbH and me dated August 7, 2015
shall survive my execution of this General Release.

I represent that I am not aware of any Claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in this General Release and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any





STANDARD_Trinseo_gray text_gold icon [tse-20200410xex10d1g001.jpg]

Trinseo Europe GmbH

  Zugerstrasse 231  

8810 Horgen, Switzerland

 

other jurisdiction, but this General Release shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.



I HAVE READ IT CAREFULLY;

2.



I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS;

3.



I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4.



I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY; AND

5.



I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

 

Signature:

/s/ Timothy Stedman

Date: 13/4/2020

 

Timothy Stedman

 

 



